Case: 15-50421      Document: 00513359656         Page: 1    Date Filed: 01/28/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-50421                                   FILED
                                  Summary Calendar                          January 28, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NOE GUADALUPE VELA-MASCORRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-457


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Noe Guadalupe Vela-Mascorro (Vela), federal prisoner # 90681-280,
appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for
reduction of his sentence for conspiracy to possess with intent to distribute 100
kilograms or more of marijuana. Vela argues that the district court abused its
discretion by denying his motion for sentence reduction. He maintains that, in
light of Amendment 782 to the Sentencing Guidelines, his sentence is greater


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50421    Document: 00513359656     Page: 2    Date Filed: 01/28/2016


                                 No. 15-50421

than necessary to meet the goals of 18 U.S.C. § 3553(a). He contends that the
district court’s determination that the seriousness of the offense cautioned
against reducing his sentence was unwarranted because the guidelines range
accounted for the quantity and type of drugs involved; because the 155
kilograms of marijuana involved in his offense was at the low end of the base
offense level for which he qualified; because he did not have a leadership role
in the offense; and because the offense did not involve violence, firearms, or
flight from law enforcement officers. According to Vela, the district court
overstated his criminal history because his criminal history reflected
underlying substance abuse issues rather than his being a drug trafficker. He
maintains that, contrary to the district court’s finding, he showed respect for
the law by admitting his guilt and providing substantial assistance. Vela
asserts that the district court did not adequately consider his positive post-
sentencing conduct and the need to avoid unwarranted sentence disparities.
      The district court had before it Vela’s arguments in favor of a sentence
reduction; the original and reduced guidelines ranges; a synopsis of Vela’s
behavior while incarcerated; and the information from Vela’s original
sentencing, including the details of his offense, his criminal history, and his
cooperation with law enforcement. The district court, implicitly finding that
Vela was eligible for a reduction, denied Vela’s motion as a matter of discretion
in a detailed order, specifically citing multiple § 3553(a) sentencing factors.
Vela was not entitled to a sentence reduction just because he was eligible for a
sentence reduction. See United States v. Evans, 587 F.3d 667, 673 (5th Cir.
2009). Given Vela’s criminal history and offense conduct, Vela has not shown
that the district court abused its discretion by denying the motion. See United
States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      AFFIRMED.



                                       2